Citation Nr: 1300826	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  10-35 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for peripheral neuropathy, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from August 1966 to May 1969, with service in Vietnam from August 1968 to May 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

During the pendency of the claim on appeal, the Veteran also submitted claims for service connection for other disorders and submitted a claim for an award of total disability compensation based on individual unemployability due to service-connected disabilities.  A statement of the case (SOC) addressing four claims other than the claim on appeal was issued in May 2011.  No substantive appeal submitted after the May 2011 SOC appears in the written record or in the electronic (Virtual VA) record associated with this appeal.  Therefore, no issue other than the claim for service connection for peripheral neuropathy is before the Board for appellate review. 


FINDING OF FACT

The preponderance of the competent and credible medical and lay evidence establishes that the Veteran does not manifest peripheral neuropathy resulting from diabetes in any extremity, and establishes that the Veteran's complaints of lower left extremity symptoms are attributable to radiculopathy which is unrelated to and not aggravated by service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for peripheral neuropathy.  Before addressing the claim on the merits, the Board will address whether VA's duties to notify and assist the Veteran in his claims for VA benefits have been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Duties to claimant

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, after the Veteran's December 2009 claim for service connection for peripheral neuropathy was received, the RO issued a February 2010 letter that advised the Veteran of the criteria generally for establishing service connection.  The letter also discussed the law governing determination of the degree of disability and the effective date of a grant of service connection, if service connection were to be granted.  The communication advised the Veteran of all information for which notice is required under the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009); Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006).  Thus, as to the claim for service connection for peripheral neuropathy, the duty to notify the Veteran has been fulfilled.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue decided on appeal has been met. 

The duty to assist also has been fulfilled, as private medical records relevant to this matter are associated with the claims file.  The Veteran submitted private clinical records dated from 1995 to 2009 in connection with his claim for service connection for diabetes, and indicated that the same records were relevant to the claim for service connection for neuropathy.  The Veteran stated, in a December 2009 communication, that he was receiving Social Security Administration (SSA) benefits.  SSA records were requested.  In August 2010, SSA provided a written response stating that no records related to the Veteran were located.  The Veteran was notified of this response.  The Board notes that the Veteran was approximately 65 years of age when he submitted the 2009 statement that he was receiving SSA benefits.  

VA examinations were provided to the Veteran, and VA examination reports or addenda to reports were provided in February 2010, March 2010, August 2010, and November 2010, in connection with this claim.  The Veteran has been notified of these reports.  

There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the appellant. 


Claims for Service Connection -In General 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   In addition, secondary service connection may also be established when an increase in severity (i.e., aggravation) of a non-service-connected disease or injury is due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b) (as effective October 10, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

A Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

The current presence of disability due to a disorder for which compensation benefits are claimed, or at least the presence of the claimed disorder at some time during the period covered by the claim, is the cornerstone of a valid claim for VA compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 


Facts and analysis

Historically, the Veteran served in Vietnam from August 1968 to May 1969.  He was granted service connection for diabetes mellitus by a rating decision issued in November 2009.  In December 2009, he sought service connection for peripheral neuropathy related to service-connected diabetes.  

Private clinical records, dated from 1995 to September 2009, reflect that the Veteran was treated for numerous disorders, including diabetes, arteriosclerotic coronary vascular disease (ASCVD) with coronary artery bypass grafting, and gout, among other disorders.  The private records reflect that the Veteran reported upper extremity abnormalities in 2001.  A February 2001 treatment note reflects that the provider suspected peripheral neuropathy related to the recent cardiac bypass grafting, either brachial plexopathy or ulnar neuropathy.  In July 2001, the provider noted that the upper extremity peripheral neuropathy was "[n]early completely resolved" following CABG and was presumed to have been ulnar neuropathy.  

A private treatment note dated in May 2006 states that foot symptoms "likely" represented mild peripheral neuropathy.  The provider also stated that cramping in the left arm was a persistent brachial plexopathy following ASCVD.  The Veteran complained of hand pain in October 2007.  The provider indicated that the etiology was unclear, but was likely related to arthralgias related to degenerative joint disease, and further stated that there was "no evidence clinically suggestive of a neuropathic process."

Following the December 2009 claim for service connection for peripheral neuropathy, including as related to diabetes mellitus, the Veteran was afforded VA examination in February 2010.  The Veteran reported feelings of "fuzziness" in the left foot.  Pulses, motor strength, and sensation in the upper and lower extremities were described as normal.  Reflexes were described as 2 out of 4 bilaterally in both the upper and lower extremities.  The examiner assigned a Michigan Neuropathic Score of 0 out of 10.  The examiner concluded that no diagnosis of peripheral neuropathy in the upper or lower extremities was present.  

In a March 2010 addendum, the examiner specified the medical references supporting the rationale for the opinion expressed in February 2010.  The examiner explained why a diagnosis of peripheral neuropathy was not assigned for either the upper or lower extremities.  In particular, the examiner noted that a Michigan Neuropathic Score of 2 or higher is indicative of peripheral neuropathy.  This information is unfavorable to the claim, since a score of 0 on that scale was recorded at the time of the VA examination.

In an October 2010 VA examination, the examiner noted that sensation to both soft and sharp monofilament testing was absent at the base of the toes on the plantar side of the left foot, but was present on the dorsal surface of the left foot.  Sensation in the forefoot was normal.  Reflexes were normal in the upper and lower extremities.  In November 2010, the examiner provided an addendum indicating that the left foot findings were consistent with radiculopathy rather than peripheral neuropathy.  The examiner provided an opinion that radiculopathy was not due to or aggravated by service-connected diabetes mellitus.  

The Veteran's private medical records are somewhat favorable to his claim, since a 2006 private outpatient treatment note states an opinion that the Veteran's foot symptoms "likely" represent mild peripheral neuropathy.  The Board notes that the favorable private evidence is dated prior to 2009, when the Veteran initiated the current claim for service connection for peripheral neuropathy.  Compare McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (service connection warranted where disability is present at some point during the processing of the claim).

The reports of February 2010, March 2010, and November 2010 VA examinations are unfavorable to the Veteran's claim.  The opinions expressed in the VA examination reports outweigh the favorable 2006 private medical opinion numerically and because of the persuasive value of the discussion and rationale presented in the reports to support the unfavorable VA opinions.  

In particular, the examiner who conducted February 2010 VA examination determined that the Veteran did not have peripheral neuropathy of any extremity.  The examiner who conducted October 2010 VA examination noted that the Veteran reported specific symptoms in the left foot, and the examiner, in an November 2010 report, attributed the left foot symptoms to radiculopathy rather than a peripheral neuropathy.  

Thus, each of the VA examination reports and addenda, in February 2010, March 2010, October 2010, and November 2010, are unfavorable to the Veteran's claim for service connection for peripheral neuropathy because the examiners determined that peripheral neuropathy was not present.  The presence of a claimed disorder is a requirement for a grant of service connection for the claimed disorder.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Veteran has disagreed with and appealed the denial of service connection for peripheral neuropathy.  However, the Veteran did not provide a statement with either of communications as to why he disagreed with the denial of service connection.  The Veteran may have been told by a clinical provider that he had peripheral neuropathy, since the private clinical records reflect that a diagnosis of ulnar neuropathy due to ASCVD and a diagnosis of "likely" peripheral neuropathy were suspected by providers at various times.  

The VA opinions include diagnostic information specific to peripheral neuropathy and provide specific, detailed neurologic examination of each extremity.  Additionally, the VA examination reports provide reference to medical literature supporting the findings and conclusions of the VA examiners and explain the rationale underlying the conclusions that peripheral neuropathy is not present.  The examiners statements are also unequivocal.  The private medical evidence is phrased in a less definitive manner as it uses the term "likely."  Significantly, however, this favorable evidence predated the initiation of the current appeal by several years.  As such, it cannot be said that the Veteran had peripheral neuropathy "at some point during the processing of his claim."  See McClain, 21 Vet. App. at 323.  In any event, as explained above, the unfavorable VA examination reports are more persuasive, of greater evidentiary value, and outweigh the favorable opinion expressed in the private medical records.  

There is no evidence that the Veteran has been treated for peripheral neuropathy by any provider since he submitted the 2009 claim for service connection for this disorder.  As discussed above, the VA examinations since the Veteran submitted the 2009 claim for service connection for peripheral neuropathy establish that the Veteran does not currently manifest peripheral neuropathy.  Thus, the preponderance of the medical evidence is against a finding that the Veteran currently has the claimed disorder or that the Veteran has manifested the disorder at any time during the pendency of the claim.  

The Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)). 

A Veteran's lay statements that he or she has experienced pain continually since service relate to symptoms capable of lay observation and are competent evidence regarding continuity of symptomatology.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (Veteran is competent to provide lay evidence regarding matters that are within his personal knowledge and experience); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (layperson competent to testify concerning symptoms capable of observation).  

The Veteran, although competent to describe sensations in his extremities, is not competent in this case to determine whether the sensations are due to peripheral neuropathy.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis of peripheral neuropathy.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating neurological conditions.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  The evidence shows that the Veteran's symptoms have been attributed to radiculopathy and to short-term residuals of heart surgery.  Thus, the evidence establishes that peripheral neuropathy is not a disorder which may be readily observed by a lay individual.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Likewise, the Veteran's lay evidence, while credible, is not competent to establish that a diagnosis of peripheral neuropathy has been present at any time during the pendency of the claim. 

The October 2010 and November 2010 VA opinions discuss the specific left foot symptoms reported by the Veteran, and provide opinion that the Veteran's left foot symptoms are neither etiologically related to nor aggravated by the Veteran's service-connected diabetes.  The private medical evidence includes no opinion as to whether left foot symptoms, if not due to peripheral neuropathy, are aggravated by the Veteran's service-connected diabetes.  The medical evidence addressing whether radiculopathy is aggravated by service-connected disability is unfavorable to the Veteran's claim.  The Board has considered whether service connection may be granted based on aggravation, and finds that the preponderance of the evidence is against service connection on this basis.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  No presumption of service connection is applicable to warrant service connection in this case, since the claimed disorder, peripheral neuropathy, is not manifested during the pendency of the appeal.  38 U.S.C.A. §§ 1101, 1116.

The preponderance of the competent and credible medical and lay evidence establishes that peripheral neuropathy has not been manifested by the Veteran during the pendency of this claim in any extremity, and establishes that the Veteran's complaints of lower left extremity symptoms are attributable to radiculopathy which is unrelated to and not aggravated by service-connected diabetes mellitus.  The preponderance of the evidence is against the claim under each legal theory which might warrant service connection, and there is no reasonable doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim must be denied.


ORDER

The claim for service connection for peripheral neuropathy is denied. 



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


